Citation Nr: 0122547	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved disability pension 
benefits in the amount of $12,274.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had on active service from August 1962 to August 
1965.  In June 1998, the St. Petersburg, Florida, Regional 
Office (RO) proposed to retroactively terminate the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of December 1, 1997 based upon his receipt of Social 
Security Administration benefits.  In May 1999, the RO 
effectuated the proposed termination.  The veteran was 
subsequently informed in writing of the overpayment of VA 
improved pension benefits in the amount of $12,274.00 and 
both his appeal and waiver rights.  In October 1999, the 
veteran submitted both a notice of disagreement with the 
creation of the overpayment of VA improved pension benefits 
in the amount of $12,274.00 and a request for waiver of 
recovery of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $12,274.00 upon its finding of bad 
faith.  In January 2000, the veteran submitted a notice of 
disagreement with the denial of waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$12,274.00.  In May 2000, the RO issued a statement of the 
case to the veteran and his accredited representative which 
addressed the issue of waiver of recovery of the calculated 
overpayment.  In June 2000, the veteran submitted a 
substantive appeal from the denial of his waiver request.  
The veteran has been represented throughout this appeal by 
the American Legion.  

The veteran may have submitted informal claims of entitlement 
to service connection for skin cancer and reimbursement or 
payment of the cost of unauthorized private medical services 
associated with his hospitalization in approximately July 
1997.  It appears that the RO has not had an opportunity to 
act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Member of the Board cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2000).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In his June 2000 Appeal to the Board (VA Form 9), the veteran 
requested a hearing before a Member of the Board sitting at a 
VA regional office.  In June 2001, the veteran was scheduled 
for a July 2001 hearing before a Member of the Board sitting 
at the St. Louis, Missouri, Regional Office.  In July 2001, 
the accredited representative indicated that the veteran had 
relocated to Florida and requested that the veteran be 
rescheduled for a hearing before a Member of the Board 
sitting at the RO.  In reviewing the claims file, the Board 
observes that the veteran has not been scheduled for the 
requested hearing.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  
The veteran's waiver request has apparently not been 
considered under the amended statutes and regulations.  
Therefore, the claim must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

2.  The RO should then schedule the 
veteran for the requested hearing before 
a Member of the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn regarding 
the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


